Title: From Thomas Jefferson to James Madison, 17 August 1802
From: Jefferson, Thomas
To: Madison, James


          
            Dear Sir
            Monticello Aug. 17. 1802.
          
          I now return you the papers forwarded by the merchants of Philadelphia and Boston on the subject of the wrongs they complain of at Buenos Ayres. I observe that they have not gone into a developement of the subject. two or three cases are opened with some degree of detail; as to the rest we have only a list of the ships for which our interference is claimed. but in cases where a hair’s breadth of difference makes the thing right or wrong, full details are requisite. I think we ought to be informed what was the extent and what was to constitute the termination of the indulgences granted to Neutrals under which these vessels have ventured there: as also the specific circumstances under which every vessel went. Spain had a right, according to the practice established, to give to those indulgences what duration she thought proper, only not withdrawing them so suddenly and on such short notice as to make the indulgence a trap to catch our vessels. reasonable time should be allowed them to settle their affairs. on this last ground only can we urge any claim against Spain. we should therefore have a precise statement of the case of every vessel, and strike off from the list all those which cannot be brought within the limits of the indulgences, urging, under the authority of the government, only such cases as are founded in right. there seems to have been a great breach of faith by individuals, Spanish subjects: for these their courts should be open to us: or perhaps these cases could be got before the Commrs. proposed by mr Pinckney in the Algesiras depredations. I hazard these reflections that you may consider whether a detailed statement of cases should not be called for from the merchants, lest we should be committing ourselves in behalf of mere interloping & contraband adventures. Accept assurances of my constant affection & respect.
          
            Th: Jefferson
          
        